DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	`

Priority
The subject matter of “each bump has a rounded top and four sides extending downwardly from said rounded top and upwardly from said top surface of said flexible elongated main body” (claim 1); “troughs” (claims 3, 6, and 7); 
“each bump has a rounded top and four sides extending downwardly toward said top surface of said flexible elongated main body and two opposing sides of said four sides extend outwardly from said rounded top and toward said top surface of said flexible elongated main body” (claim 4) are not disclosed in the parent applications (#16/051438 & #16/382153). Any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the 10/19/20 filing date of the new application.


Claim Interpretation
	For purposes of examination, claim 1 is interpreted by the examiner to be directed only to the embodiments shown in Fig 4, Fig 4A, and Fig 5 disclosed in this CIP 
“each bump has a rounded top and four sides extending downwardly from said rounded top and upwardly from said top surface of said flexible elongated main body”. The disclosures of the parent applications (#16/051438 & #16/382153) do not mention any thing about the embodiments shown in Figs 1A-3B as comprising “each bump has a rounded top and four sides extending downwardly from said rounded top and upwardly from said top surface of said flexible elongated main body”. 

For purposes of examination, claim 4 is interpreted by the examiner to be directed only to the embodiment shown in Fig 5 disclosed in this CIP application because according to the applicant’s 10/19/20 specification paragraph [037], Fig 5 is the only embodiment that discloses “each bump has a rounded top and four sides extending downwardly toward said top surface of said flexible elongated main body and two opposing sides of said four sides extend outwardly from said rounded top and toward said top surface of said flexible elongated main body”. The disclosures of the parent applications (#16/051438 & #16/382153) do not mention any thing about the embodiments shown in Figs 1A-3B as comprising “each bump has a rounded top and four sides extending downwardly toward said top surface of said flexible elongated main body and two opposing sides of said four sides extend outwardly from said rounded top and toward said top surface of said flexible elongated main body”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi JP2006068465 in view of Donegan 10,299,615.


Regarding claims 1 and 2, Togashi discloses a hanger spacing device (Fig 1, #2) for keeping hangers spaced at regular intervals comprising:

an elongated main body (annotated Fig 1 below) having a length and a width, said elongated main body (annotated Fig 1 below) having a top surface (annotated Fig 1 below) and a bottom surface (shown in Fig 1), 
a plurality of bumps (annotated Fig 1 below) comprising adjacent pairs of bumps formed on said top surface (annotated Fig 1 below) of said flexible elongated main body, wherein said bumps (annotated Fig 1 below) are spaced apart at regular intervals, wherein each bump (annotated Fig 1 below) has a rounded top (central portion) and four sides extending downwardly from said rounded top (central portion) and upwardly 

hanger spaces (shown in Fig 1) formed between each adjacent pair of bumps (as shown in Fig 1), wherein a hanger can be placed in each hanger space respectively (as shown in Fig 1);

wherein the hanger spacing device (Fig 1, #2) is configured to be mounted to a rod (as shown in Fig 1); and wherein in a mounting position (Fig 1) the elongated main body is arcuate in shape to conform to an upper surface of the rod (as shown in Fig 1) (claim 1).

    PNG
    media_image1.png
    981
    1148
    media_image1.png
    Greyscale


Togashi has been discussed above but does not explicitly teach a flexible elongated main body; wherein said flexible elongated main body is flexible both lengthwise and widthwise; wherein the flexible elongated main body is movable between a mounting position wherein the main body can become arcuate in shape to conform to an upper surface of the rod and a storage position wherein the main body can be coiled onto itself along the length of the main body in a multilayered overlapping manner (claim 1); wherein an adhesive is provided along said bottom surface of said flexible elongated main body (For clarification, Togashi does not provide an adequate translation but call element 2 tape. One assume that the tape #2 of Togashi has an adhesive on the bottom thereof but the translation of Togashi is silent to such teaching). 

Donegan ‘615 discloses a flexible elongated main body (Fig 1A, #102); wherein said flexible elongated main body (Fig 1A, #102) is flexible both lengthwise and widthwise (col 3, lines 1-3); wherein the flexible elongated main body (Fig 1A, #102) is movable between a mounting position (Fig 1A) wherein the main body (Fig 1A, #102) can become arcuate in shape to conform to an upper surface of the rod (as shown in Fig 1A) and a storage position (Fig 2C) wherein the main body (Fig 2C, #102) can be coiled onto itself along the length of the main body in a multilayered overlapping manner (as shown in Fig 2C) (claim 1); wherein an adhesive is provided along said bottom surface of said flexible elongated main body (Fig 1A, #102) (col 3, lines 10-16).


It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an adhesive (Donegan ‘615, col 3, lines 10-16) to the bottom of the hanger spacing device (Togashi, Fig 1, #2) as taught by Donegan ‘615 in order to further secure the hanger spacing device (Togashi, Fig 1, #2) to the rod. 


Regarding claim 4, modified Togashi discloses a hanger spacing device (Togashi, Fig 1, #2) for keeping hangers spaced at regular intervals comprising:



a plurality of bumps (Togashi, annotated Fig 1 above) comprising adjacent pairs of bumps formed on said top surface (Togashi, annotated Fig 1 above) of said flexible elongated main body (Togashi, annotated Fig 1 above), wherein said bumps (Togashi, annotated Fig 1 above) are spaced apart at regular intervals, wherein each bump (Togashi, annotated Fig 1 above) has a rounded top (central portion) (Central most point or apex) and four sides extending downwardly toward said top surface of said flexible elongated main body (Togashi, annotated Fig 1 above) (as shown in Togashi) and two opposing sides of said four sides extend outwardly from said rounded top (central portion) (Central most point or apex) and toward said top surface of said flexible elongated main body (Togashi, annotated Fig 1 above) (For clarification, from the apex or central most point of each bump (Togashi, annotated Fig 1 above) sidewall extend downward and outwardly in the left or right directions respectly;

hanger spaces (shown in Togashi Fig 1) formed between each adjacent pair of bumps (Togashi, annotated Fig 1 above), wherein a hanger can be placed in each hanger space respectively (shown in Togashi Fig 1);




Regarding claim 5, modified Togashi discloses a hanger spacing device wherein an adhesive (Donegan ‘615, col 3, lines 10-16) is provided along said bottom surface of said flexible elongated main body (Togashi, annotated Fig 1 above) (as explained in the rejection of claim 1 above) (as explained in the rejection of claim 2 above).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Togashi JP2006068465 and Donegan 10,299,615; as applied to claims 1-2 and 4-5 above, and further in view of Caiazzo D503,046.

Regarding claims 3 and 6, modified Togashi has been discussed above but does not explicitly teach hanger spacing device wherein troughs are formed along opposing sides of said plurality of bumps along the length of the flexible elongated main body.


and troughs (annotated Fig 1 below) formed along opposing sides of said plurality of bumps (annotated Fig 1 below), along the length of the elongated main body (annotated Fig 1 below).


    PNG
    media_image2.png
    756
    1218
    media_image2.png
    Greyscale


.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan 10,299,615 in view of Caiazzo D503,046. 
 
Regarding claim 7, Donegan ‘615 discloses a hanger spacing device (Fig 1A, #102) for keeping hangers spaced at regular intervals (as shown in Fig 1A) comprising:

a flexible elongated main body (Fig 1A, #102) having a length and a width, said flexible elongated main body (Fig 1A, #102) having a top surface and a bottom surface, wherein said flexible elongated main body (Fig 1A, #102) is flexible both lengthwise and widthwise (col 3, lines 1-3);

a plurality of bumps (Fig 1A, #105) comprising adjacent pairs of bumps formed on said top surface of said flexible elongated main body (Fig 1A, #102), wherein said bumps (Fig 1A, #105) are spaced apart at regular intervals (as shown in Fig 1A);



wherein the hanger spacing device (Fig 1A, #102) is configured to be mounted to a rod (as shown in Fig 1A); and

wherein the elongated main body (Fig 1A, #102) is movable between a mounting position (Fig 1A) wherein the main body can become arcuate in shape to conform to an upper surface of the rod (as shown in Fig 1A) and a storage position (Fig 2C) wherein the main body (Fig 2C, #102) can be coiled onto itself along the length of the main body in a multilayered overlapping manner (as shown in Fig 2C).

Donegan ‘615 has been discussed above but does not explicitly teach troughs formed along opposing sides of said plurality of bumps, in the direction of and along the length of the flexible elongated main body.

	Caiazzo discloses a clothes organizer that is capable of being used as a hanger spacing device comprising an elongated main body (annotated Fig 1 below) having a top surface (annotated Fig 1 below), a plurality of bumps (annotated Fig 1 below) formed on the top surface (annotated Fig 1 below), hanger spaces (annotated Fig 1 below) formed between each adjacent pair of bumps (annotated Fig 1 below), wherein a hanger can be placed in each hanger space (annotated Fig 1 below) respectively;

   


    PNG
    media_image2.png
    756
    1218
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form troughs (Caiazzo, annotated Fig 1 above) along opposing sides of said plurality of bumps (Donegan ‘615, Fig 1A, #105), in the direction of and along the length of the flexible elongated main body (Donegan ‘615, Fig 1A, #102) in order to reduce the weight of the hanger device of Donegan ‘615 and increase the securement of hangers placed within the troughs.




.


Response to Arguments

Applicant's arguments filed on 10/29/21 have been fully considered but they are not persuasive.
Applicant’s arguments that “Claims 1-8 stand rejected under 112, second paragraph, for being indefinite. Applicant would like to thank the Examiner for noting the inconsistencies in the claim language. Those inconsistencies have been resolved by this Amendment, and Applicant requests withdrawal of these rejections” are persuasive.  The 112 second paragraph rejections for Claims 1-8 have been withdrawn. 

Applicant’s arguments that “Applicant submits that Claims 1, 2, 4 and 5 are supported by the parent application(s) and entitled to a priority date of the same. For example, paragraph [026] of U.S. Application Serial Number 16/051,438 provides support for the use of other shapes, namely rectangles and trapezoids, which are understood as having four sides. Paragraph [029] of U.S. Application Serial Number 16/382,153 also provides support for the use of shapes having four sides” and “Claims 1, 2, 4 and 5 stand rejected under 35 USC § 103 as being obvious over Togashi in view of Donegan. Claims 3 and 6 stand rejected under 35 USC § 103 as being obvious over 

The examiner maintains that the rectangular shape and the trapezoid shaped  mentioned in paragraph [026] of U.S. Application Serial Number 16/051,438 as well as the shapes mentioned in paragraph [029] of U.S. Application Serial Number 16/382,153
do not provide support for “each bump has a rounded top and four sides extending downwardly from said rounded top and upwardly from said top surface of said flexible elongated main body” (claim 1); “each bump has a rounded top and four sides extending downwardly toward said top surface of said flexible elongated main body and two opposing sides of said four sides extend outwardly from said rounded top and toward said top surface of said flexible elongated main body” (claim 4). The examiner maintains that rectangular or trapezoid shapes have flat top surfaces (as shown in the images below) and not “a rounded top and four sides extending downwardly from said rounded top”.
 
    PNG
    media_image3.png
    290
    461
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    83
    165
    media_image4.png
    Greyscale

 


  
    PNG
    media_image5.png
    490
    1184
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    523
    1103
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    531
    1212
    media_image7.png
    Greyscale


The shapes of the bumps in Fig 4, Figs 4A-4B, and Fig 5 are unique shapes that are not rectangles or trapezoids. Therefore, parent applications 16/051,438 and 16/382,153 do not provide support for the bump shapes shown in Fig 4, Figs 4A-4B, and Fig 5 above and claimed in claims 1 and 4 of the new CIP application (Application #17/074394) nor the troughs shown in Figs 4A and claimed in claims 3, 6, and 7 of the new CIP application (Application #17/074394). The examiner maintains that Donegan ‘615 does qualify as prior art because any claims in the new CIP application not supported by the specification and claims of the parent applications have an effective filing date equal to the 10/19/20 filing date of the new CIP application. Therefore, claims 1-8 in the new CIP application (Application #17/074394) have an effective filing date equal to the 10/19/20 filing date of the new CIP application (Application #17/074394).




The examiner maintains that the phrase “troughs formed along opposing sides of said plurality of bumps, in the direction of and along the length of the flexible elongated main body” is broad and is not the same as “troughs formed along opposing sides of said plurality of bumps, the troughs extending longitudinally along the length of the flexible elongated main body” or “troughs formed along opposing sides of said plurality of bumps, the troughs extending lengthwise along the length of the flexible elongated main body”. Caiazzo does not teach troughs extending longitudinally along the length of the elongated main body. Caiazzo does not teach troughs extending lengthwise along the length of the elongated main body. However, claim 7 uses broad language that does not require “the troughs extending longitudinally along the length of the flexible elongated main body” or “the troughs extending lengthwise along the length of the flexible elongated main body”. 

The examiner maintains that the troughs (Caiazzo, annotated Fig 1 above) each have a length dimension, a width dimension, and a depth dimension. Therefore, the . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631